


Exhibit 10.5

 

THE TORO COMPANY

 

2000 STOCK OPTION PLAN

 

(As Amended December 3, 2008)

 


1.                                       PURPOSE. THE PURPOSE OF THE TORO
COMPANY 2000 STOCK OPTION PLAN (THE “PLAN”) IS TO ENHANCE STOCKHOLDER VALUE OF
THE TORO COMPANY (THE “COMPANY”) BY PROVIDING AN INCENTIVE TO KEY EMPLOYEES AND
OTHER KEY INDIVIDUALS WHO PERFORM SERVICES FOR THE COMPANY TO CONTRIBUTE
SIGNIFICANTLY TO THE LONG-TERM PERFORMANCE AND GROWTH OF THE COMPANY; TO LINK A
SIGNIFICANT PORTION OF A PARTICIPANT’S COMPENSATION TO THE VALUE OF THE
COMPANY’S COMMON STOCK, PAR VALUE $1.00 PER SHARE (“COMMON STOCK”); AND TO
ATTRACT AND RETAIN EXPERIENCED AND KNOWLEDGEABLE EMPLOYEES ON A COMPETITIVE
BASIS. THESE PURPOSES ARE EXPECTED TO BE ACHIEVED BY GRANTING OPTIONS TO ACQUIRE
THE COMMON STOCK (“OPTIONS”).


 


2.                                       ELIGIBILITY. ANY EMPLOYEE OF THE
COMPANY WHO IS REGULARLY EMPLOYED IN AN EXECUTIVE, MANAGERIAL, PROFESSIONAL OR
TECHNICAL POSITION AND ANY OTHER INDIVIDUAL WHO PERFORMS SERVICES FOR THE
COMPANY AND WHO CONTRIBUTES SIGNIFICANTLY TO THE STRATEGIC AND LONG-TERM
PERFORMANCE OBJECTIVES OF THE COMPANY IS ELIGIBLE TO PARTICIPATE IN THE PLAN.
OPTIONS MAY BE GRANTED TO DIRECTORS OF THE COMPANY WHO ARE ALSO EMPLOYEES OF THE
COMPANY. MORE THAN ONE OPTION MAY BE GRANTED TO THE SAME INDIVIDUAL.


 


A.                                       LIMITATIONS. NO OPTION MAY BE GRANTED
TO AN INDIVIDUAL WHO OWNS, DIRECTLY OR INDIRECTLY, COMMON STOCK OR OTHER CAPITAL
STOCK OF THE COMPANY POSSESSING MORE THAN 5% OF THE TOTAL COMBINED VOTING POWER
OR VALUE OF ANY CLASS OF CAPITAL STOCK OF THE COMPANY OR A SUBSIDIARY
IMMEDIATELY AFTER SUCH OPTION IS GRANTED, AND THE MAXIMUM NUMBER OF SHARES THAT
MAY BE COVERED BY OPTIONS GRANTED TO ANY INDIVIDUAL DURING ANY CALENDAR YEAR
SHALL BE 100,000 SHARES. EXCEPT FOR THE FOREGOING LIMITATIONS, THERE IS NO
MINIMUM OR MAXIMUM NUMBER OF SHARES OF COMMON STOCK WITH RESPECT TO WHICH
OPTIONS MAY BE GRANTED TO ANY INDIVIDUAL UNDER THE PLAN. INDIVIDUALS TO WHOM
OPTIONS ARE GRANTED ARE REFERRED TO AS “OPTION HOLDERS”.


 


3.                                       STOCK OPTIONS.


 


A.                                       ISOS AND NONQUALIFIED OPTIONS. OPTIONS
GRANTED UNDER THE PLAN MAY BE EITHER NONQUALIFIED STOCK OPTIONS (“NONQUALIFIED
OPTIONS”) OR INCENTIVE STOCK OPTIONS (“INCENTIVE STOCK OPTIONS”) AS DEFINED IN
SECTION 422 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”).


 


(I)                                     INCENTIVE STOCK OPTIONS. INCENTIVE STOCK
OPTIONS SHALL MEET THE APPLICABLE REQUIREMENTS OF, AND CONTAIN OR BE DEEMED TO
CONTAIN ALL PROVISIONS REQUIRED BY, THE CODE OR CORRESPONDING PROVISIONS OF
SUBSEQUENT REVENUE LAWS AND REGULATIONS IN EFFECT AT THE TIME SUCH OPTIONS ARE
GRANTED. ANY AMBIGUITIES IN CONSTRUCTION SHALL BE INTERPRETED IN ORDER

 

--------------------------------------------------------------------------------



 


TO EFFECTUATE SUCH INTENT. TO THE EXTENT THAT THE AGGREGATE FAIR MARKET VALUE OF
COMMON STOCK (DETERMINED AT THE TIME OF GRANT OF THE INCENTIVE STOCK OPTION)
WITH RESPECT TO WHICH INCENTIVE STOCK OPTIONS ARE EXERCISABLE FOR THE FIRST TIME
BY AN OPTION HOLDER DURING ANY CALENDAR YEAR (UNDER ALL SUCH PLANS OF THE
COMPANY AND ITS PARENT AND SUBSIDIARY CORPORATIONS) EXCEEDS $100,000 OR SUCH
OTHER LIMIT AS MAY BE IMPOSED BY THE CODE, SUCH OPTIONS TO THE EXTENT THEY
EXCEED SUCH LIMIT SHALL BE TREATED AS OPTIONS WHICH ARE NOT INCENTIVE STOCK
OPTIONS. IN APPLYING THE FOREGOING LIMITATION, OPTIONS SHALL BE TAKEN INTO
ACCOUNT IN THE ORDER IN WHICH THEY WERE GRANTED.


 


B.                                      AGREEMENTS. OPTIONS SHALL BE EVIDENCED
BY STOCK OPTION AGREEMENTS IN SUCH FORM AND NOT INCONSISTENT WITH THE PLAN AS
THE COMPENSATION AND HUMAN RESOURCES COMMITTEE (THE “COMMITTEE”) OF THE BOARD OF
DIRECTORS SHALL APPROVE FROM TIME TO TIME.


 


C.                                       NUMBER OF SHARES, DATE OF GRANT AND
TERM. AN OPTION AGREEMENT SHALL SPECIFY THE NUMBER OF SHARES OF COMMON STOCK TO
WHICH IT PERTAINS; THE DATE OF GRANT, WHICH SHALL BE THE DATE ON WHICH THE
COMMITTEE GRANTS AN OPTION OR ANY LATER DATE WHICH THE COMMITTEE SPECIFICALLY
DESIGNATES, AND THE TERM OF THE OPTION, WHICH SHALL NOT EXCEED TEN YEARS.


 


D.                                      EXERCISE PRICE. THE EXERCISE PRICE OF AN
OPTION SHALL BE NOT LESS THAN 100% OF FAIR MARKET VALUE OF THE COMMON STOCK ON
THE DATE OF GRANT. FAIR MARKET VALUE IS THE 4 P.M. EASTERN TIME CLOSING PRICE
FOR THE COMMON STOCK AS REPORTED BY THE NEW YORK STOCK EXCHANGE. NOTWITHSTANDING
THE FOREGOING, TO THE EXTENT THAT OPTIONS ARE GRANTED UNDER THE PLAN AS A RESULT
OF THE COMPANY’S ASSUMPTION OR SUBSTITUTION OF OPTIONS ISSUED BY ANY ACQUIRED,
MERGED OR CONSOLIDATED ENTITY, THE EXERCISE PRICE FOR SUCH OPTIONS SHALL BE THE
PRICE DETERMINED BY THE COMMITTEE PURSUANT TO THE CONVERSION TERMS APPLICABLE TO
THE TRANSACTION. AFTER AN OPTION IS GRANTED, THE EXERCISE PRICE SHALL NOT BE
REDUCED.


 


E.                                       VESTING, TRANSFERABILITY AND
EXERCISABILITY.


 


(I)                                     VESTING. AN OPTION GRANTED TO AN
OFFICER, GENERAL MANAGER OR EMPLOYEE OF THE COMPANY SHALL VEST AND BECOME
EXERCISABLE IN THREE APPROXIMATELY EQUAL INSTALLMENTS ON EACH OF THE FIRST,
SECOND AND THIRD ANNIVERSARIES AFTER THE DATE OF GRANT.  AN OPTION GRANTED TO AN
OTHER SERVICE PROVIDER WHO IS NOT AN OFFICER, GENERAL MANAGER OR EMPLOYEE OF THE
COMPANY SHALL VEST AND BECOME EXERCISABLE IN FULL ON THE SECOND ANNIVERSARY
AFTER THE DATE OF GRANT.  NOTWITHSTANDING THE FOREGOING, THE COMMITTEE SHALL
HAVE THE AUTHORITY TO PROVIDE IN ANY OPTION AGREEMENT FOR ANY ONE OR MORE OF THE
FOLLOWING:  (A) LONGER PERIODS AFTER THE DATE OF GRANT DURING WHICH AN OPTION OR
ANY PORTION THEREOF MAY NOT YET BE EXERCISABLE, (B) ACCELERATION OF VESTING IN
THE EVENT OF AN OPTION HOLDER’S DISABILITY OR DEATH AND (C) CONTINUED VESTING
AFTER AN OPTION HOLDER’S RETIREMENT, SUBJECT TO SECTION 3.E(III)(C).

 

2

--------------------------------------------------------------------------------



 


(II)                                  NO TRANSFER. OPTIONS SHALL NOT BE
TRANSFERABLE BY THE OPTION HOLDER EXCEPT BY WILL OR APPLICABLE LAWS OF DESCENT
AND DISTRIBUTION.


 


(III)                               EXERCISE. DURING THE LIFETIME OF AN OPTION
HOLDER, AN OPTION MAY BE EXERCISED ONLY BY THE OPTION HOLDER AND ONLY WHILE AN
EMPLOYEE OF THE COMPANY OR A PARENT OR SUBSIDIARY OF THE COMPANY OR OTHERWISE
PERFORMING SERVICES FOR THE COMPANY OR A PARENT OR SUBSIDIARY AND ONLY IF THE
OPTION HOLDER HAS BEEN CONTINUOUSLY SO EMPLOYED OR ENGAGED SINCE THE DATE SUCH
OPTIONS WERE GRANTED, EXCEPT AS THE COMMITTEE MAY OTHERWISE DETERMINE AND
PROVIDE FOR IN AN OPTION AGREEMENT AT THE TIME OF GRANT OR, IF THE COMMITTEE
DOES NOT SO PROVIDE, AS FOLLOWS:


 

(A)                                  DISABILITY. IN THE EVENT OF DISABILITY OF
AN OPTION HOLDER, OPTIONS MAY BE EXERCISED BY SUCH INDIVIDUAL OR HIS OR HER
GUARDIAN OR LEGAL REPRESENTATIVE, NOT LATER THAN THE EARLIER OF THE DATE THE
OPTION EXPIRES OR ONE YEAR AFTER THE DATE EMPLOYMENT OR PERFORMANCE OF SERVICES
CEASES BY REASON OF SUCH DISABILITY, BUT ONLY WITH RESPECT TO AN OPTION
EXERCISABLE AT THE TIME EMPLOYMENT OR PERFORMANCE OF SERVICES CEASES.

 

(B)                                 DEATH. AN OPTION MAY BE EXERCISED AFTER THE
DEATH OF AN OPTION HOLDER ONLY BY SUCH INDIVIDUAL’S LEGAL REPRESENTATIVES, HEIRS
OR LEGATEES, NOT LATER THAN THE EARLIER OF THE DATE THE OPTION EXPIRES OR ONE
YEAR AFTER THE DATE OF DEATH OF SUCH INDIVIDUAL, AND ONLY WITH RESPECT TO AN
OPTION EXERCISABLE AT THE TIME OF DEATH.

 

(C)                                  RETIREMENT. AN OPTION MAY BE EXERCISED BY
AN OPTION HOLDER AFTER SUCH INDIVIDUAL CEASES TO BE AN EMPLOYEE BY REASON OF
RETIREMENT FOR UP TO FOUR YEARS AFTER THE DATE OF RETIREMENT BUT NOT LATER THAN
THE DATE THE OPTION EXPIRES, PROVIDED THAT THE OPTION HOLDER HAS REMAINED AN
EMPLOYEE OF THE COMPANY THROUGH THE LAST DAY OF THE FISCAL YEAR IN WHICH THE
OPTION IS GRANTED.  “RETIREMENT” SHALL HAVE THE MEANING ESTABLISHED BY THE
COMMITTEE FROM TIME TO TIME OR, IF NO SUCH MEANING IS ESTABLISHED, SHALL MEAN
TERMINATION OF EMPLOYMENT WITH THE COMPANY AT OR AFTER AGE 55 AND WITH A NUMBER
OF YEARS OF SERVICE THAT, WHEN ADDED TOGETHER WITH THE OPTION HOLDER’S AGE,
EQUALS AT LEAST 65.

 

(D)                                 OTHER TERMINATION OF EMPLOYMENT. AN OPTION
MAY BE EXERCISED BY AN OPTION HOLDER AFTER SUCH INDIVIDUAL CEASES TO BE AN
EMPLOYEE (FOR REASONS OTHER THAN DISABILITY, DEATH OR RETIREMENT) FOR UP TO
THREE MONTHS AFTER THE DATE OF TERMINATION OF EMPLOYMENT BUT NOT LATER THAN THE
DATE THE OPTION EXPIRES.

 


(IV)                              NON-COMPETE. NOTWITHSTANDING ANY OTHER
PROVISION OF PARAGRAPH 3.E., IF WITHIN ONE YEAR AFTER THE TERMINATION OF
EMPLOYMENT WITH OR PERFORMANCE OF SERVICES FOR THE COMPANY, AN OPTION HOLDER IS
(A) EMPLOYED OR RETAINED

 

3

--------------------------------------------------------------------------------



 


BY OR RENDERS SERVICE TO ANY ORGANIZATION THAT, DIRECTLY OR INDIRECTLY, COMPETES
WITH OR BECOMES COMPETITIVE WITH THE COMPANY, OR IF THE RENDERING OF SUCH
SERVICES IS PREJUDICIAL OR IN CONFLICT WITH THE INTERESTS OF THE COMPANY, OR
(B) VIOLATES ANY CONFIDENTIALITY AGREEMENT OR AGREEMENT GOVERNING THE OWNERSHIP
OR ASSIGNMENT OF INTELLECTUAL PROPERTY RIGHTS WITH THE COMPANY, OR (C) ENGAGES
IN ANY OTHER CONDUCT OR ACT DETERMINED TO BE INJURIOUS, DETRIMENTAL OR
PREJUDICIAL TO ANY INTEREST OF THE COMPANY, THE COMPANY MAY CANCEL OR RESCIND OR
RESTRICT ALL OPTIONS HELD BY SUCH INDIVIDUAL AND SHALL HAVE THE RIGHT TO THE
RETURN OF THE ECONOMIC VALUE OF ANY OPTION WHICH WAS REALIZED OR OBTAINED
(MEASURED AT THE DATE OF EXERCISE) BY SUCH INDIVIDUAL AT ANY TIME DURING THE
PERIOD BEGINNING ON THE DATE THAT IS TWELVE MONTHS PRIOR TO THE DATE OF
TERMINATION TO THE DATE OF THE LAST EXERCISE, PROVIDED HOWEVER, THAT THIS
PROVISION SHALL NOT BE APPLICABLE IN THE EVENT OF A CHANGE OF CONTROL.


 


(V)                                 INTERRUPTION IN SERVICE. ABSENCE ON LEAVE
FROM THE COMPANY, OR OTHER INTERRUPTION IN THE PERFORMANCE OF SERVICES, BY AN
OPTION HOLDER SHALL, IF APPROVED BY THE COMMITTEE, NOT BE DEEMED A CESSATION OR
INTERRUPTION OF EMPLOYMENT OR SERVICES FOR THE PURPOSES OF THE PLAN.


 


F.                                         METHODS OF EXERCISE AND PAYMENT OF
EXERCISE PRICE. SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN AND THE TERMS
AND CONDITIONS OF THE OPTION AGREEMENT, AN OPTION MAY BE EXERCISED IN WHOLE AT
ANY TIME OR IN PART FROM TIME TO TIME, BY DELIVERY TO THE COMPANY AT ITS
PRINCIPAL OFFICE OF A WRITTEN NOTICE OF EXERCISE SPECIFYING THE NUMBER OF SHARES
WITH RESPECT TO WHICH THE OPTION IS BEING EXERCISED, ACCOMPANIED BY PAYMENT IN
FULL OF THE EXERCISE PRICE FOR SHARES TO BE PURCHASED AT THAT TIME. PAYMENT MAY
BE MADE (I) IN CASH, (II) BY TENDERING (EITHER ACTUALLY OR BY ATTESTATION)
SHARES OF COMMON STOCK ALREADY OWNED FOR AT LEAST SIX MONTHS (OR OTHER PERIOD
NECESSARY TO AVOID A CHARGE TO THE COMPANY’S EARNINGS FOR FINANCIAL STATEMENT
PURPOSES) VALUED AT THE FAIR MARKET VALUE OF THE COMMON STOCK ON THE DATE OF
EXERCISE OR (III) IN A COMBINATION OF CASH AND COMMON STOCK; OR THE COMMITTEE
MAY ALSO, IN ITS SOLE DISCRETION EXERCISED EITHER AT THE TIME THE OPTION IS
GRANTED OR AT ANY TIME BEFORE AN OPTION IS EXERCISED, (IV) PERMIT OPTION HOLDERS
TO DELIVER A NOTICE OF EXERCISE OF OPTIONS, TOGETHER WITH IRREVOCABLE
INSTRUCTIONS, APPROVED IN ADVANCE BY PROPER OFFICERS OF THE COMPANY, (A) TO A
BROKERAGE FIRM DESIGNATED BY THE COMPANY, TO DELIVER PROMPTLY TO THE COMPANY THE
AGGREGATE AMOUNT OF SALE OR LOAN PROCEEDS TO PAY THE EXERCISE PRICE AND ANY
RELATED TAX WITHHOLDING OBLIGATIONS AND (B) TO THE COMPANY, TO DELIVER
CERTIFICATES FOR SUCH PURCHASED SHARES DIRECTLY TO SUCH BROKERAGE FIRM, ALL IN
ACCORDANCE WITH REGULATIONS OF THE FEDERAL RESERVE BOARD; OR (V) AUTHORIZE SUCH
OTHER METHODS AS IT DEEMS APPROPRIATE AND AS COMPLY WITH REQUIREMENTS OF THE
CODE, THE SECURITIES EXCHANGE ACT OF 1934 (THE “EXCHANGE ACT”) AND OTHER
APPLICABLE LAWS AND REGULATIONS. NO SHARES OF COMMON STOCK SHALL BE ISSUED UNTIL
FULL PAYMENT HAS BEEN MADE.


 


G.                                      RIGHTS AS A STOCKHOLDER. AN OPTION
HOLDER SHALL HAVE NO RIGHTS AS A STOCKHOLDER WITH RESPECT TO ANY COMMON STOCK
COVERED BY AN OPTION UNTIL THE OPTION IS

 

4

--------------------------------------------------------------------------------



 


EXERCISED AND SHARES OF COMMON STOCK ARE ISSUED. EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THE PLAN, NO ADJUSTMENTS SHALL BE MADE FOR DIVIDENDS OR OTHER RIGHTS
FOR WHICH THE RECORD DATE IS PRIOR TO ISSUANCE OF THE COMMON STOCK.


 


4.                                       COMMON STOCK SUBJECT TO THE PLAN.
SUBJECT TO ADJUSTMENT TO REFLECT CORPORATE TRANSACTIONS PROVIDED FOR IN
PARAGRAPH 4.A., THE TOTAL NUMBER OF SHARES OF COMMON STOCK THAT IS RESERVED AND
AVAILABLE FOR ISSUANCE PURSUANT TO OPTIONS GRANTED UNDER THE PLAN SHALL BE
7,200,000. ANY SHARES ISSUED BY THE COMPANY IN CONNECTION WITH THE ASSUMPTION OR
SUBSTITUTION OF OUTSTANDING GRANTS FROM ANY ACQUIRED CORPORATION SHALL NOT
REDUCE THE SHARES AVAILABLE FOR OPTION GRANTS UNDER THE PLAN. SHARES OF COMMON
STOCK THAT MAY BE ISSUED UNDER THE PLAN MAY BE AUTHORIZED BUT UNISSUED SHARES,
REACQUIRED OR TREASURY SHARES, OR OUTSTANDING SHARES ACQUIRED IN THE MARKET OR
FROM PRIVATE SOURCES, OR A COMBINATION THEREOF.  SHARES OF COMMON STOCK THAT ARE
ISSUED UNDER THE PLAN OR THAT ARE POTENTIALLY ISSUABLE PURSUANT TO OUTSTANDING
OPTIONS GRANTED UNDER THE PLAN WILL BE APPLIED TO REDUCE THE MAXIMUM NUMBER OF
SHARES OF COMMON STOCK REMAINING AVAILABLE FOR ISSUANCE UNDER THE PLAN.  ALL
SHARES SO SUBTRACTED FROM THE AMOUNT AVAILABLE UNDER THE PLAN WITH RESPECT TO AN
OPTION THAT LAPSES, EXPIRES, IS FORFEITED OR FOR ANY REASON IS TERMINATED
UNEXERCISED OR UNVESTED OR IS SETTLED OR PAID IN CASH OR ANY FORM OTHER THAN
SHARES OF COMMON STOCK WILL NOT AUTOMATICALLY AGAIN BECOME AVAILABLE FOR
ISSUANCE UNDER THE PLAN.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
(I) ANY SHARES WHICH WOULD HAVE BEEN ISSUED UPON ANY EXERCISE OF AN OPTION BUT
FOR THE FACT THAT THE EXERCISE PRICE WAS PAID BY THE TENDER OR ATTESTATION AS TO
OWNERSHIP OF SHARES OF COMMON STOCK ALREADY OWNED PURSUANT TO PARAGRAPH 3.F. OF
THE PLAN WILL NOT AGAIN BECOME AVAILABLE FOR ISSUANCE UNDER THE PLAN,
(II) SHARES WITHHELD OR REPURCHASED BY THE COMPANY TO SATISFY THE PAYMENT OF THE
EXERCISE PRICE OF AN OPTION OR ANY TAX WITHHOLDING OBLIGATION WILL NOT AGAIN
BECOME AVAILABLE FOR ISSUANCE UNDER THE PLAN, AND (III) SHARES REPURCHASED BY
THE COMPANY USING OPTION PROCEEDS WILL NOT AGAIN BECOME AVAILABLE FOR ISSUANCE
UNDER THE PLAN.


 


A.                                       ADJUSTMENTS FOR CORPORATE TRANSACTIONS.
IN THE EVENT OF A CORPORATE TRANSACTION INVOLVING THE COMPANY (INCLUDING,
WITHOUT LIMITATION, ANY MERGER, CONSOLIDATION, RECAPITALIZATION, REORGANIZATION,
SPLIT OFF, SPIN OFF, RECLASSIFICATION, COMBINATION, STOCK DIVIDEND, STOCK SPLIT,
REVERSE STOCK SPLIT, REPURCHASE, EXCHANGE, EXTRAORDINARY CASH DIVIDEND, ISSUANCE
OF WARRANTS OR OTHER RIGHTS TO PURCHASE COMMON STOCK OR OTHER SECURITIES OF THE
COMPANY, OR OTHER SIMILAR CORPORATE TRANSACTION OR CHANGE IN THE CORPORATE
STRUCTURE OF THE COMPANY AFFECTING THE COMMON STOCK, OR A SALE BY THE COMPANY OF
ALL OR PART OF ITS ASSETS OR ANY DISTRIBUTION TO STOCKHOLDERS OTHER THAN A
NORMAL CASH DIVIDEND), THE COMMITTEE SHALL MAKE SUCH PROPORTIONAL ADJUSTMENTS AS
ARE NECESSARY TO PRESERVE THE BENEFITS OR POTENTIAL BENEFITS OF THE OPTIONS.
ACTION BY THE COMMITTEE MAY INCLUDE APPROPRIATE ADJUSTMENTS IN ALL OR ANY OF
(I) THE NUMBER OF SHARES OF THE COMMON STOCK OR OTHER NEW OR DIFFERENT
SECURITIES THAT MAY BE AVAILABLE FOR OPTION GRANTS UNDER THE PLAN; (II) THE
NUMBER OF SHARES OF COMMON STOCK OR OTHER NEW OR DIFFERENT SECURITIES SUBJECT TO
OUTSTANDING OPTIONS; (III) THE OPTION PRICE PER SHARE OF OUTSTANDING OPTIONS
AND, IF DEEMED APPROPRIATE, CASH PAYMENTS; (IV) THE MAXIMUM NUMBER AND KIND OF
SECURITIES THAT MAY BE MADE SUBJECT TO OPTIONS FOR ANY INDIVIDUAL AS SET FORTH
IN PARAGRAPH 2.A.; OR (V) ANY OTHER ADJUSTMENT THE COMMITTEE DETERMINES TO BE
EQUITABLE. THE COMMITTEE MAY ALSO, IN ITS SOLE

 

5

--------------------------------------------------------------------------------



 


DISCRETION, MAKE PROVISIONS IN ANY OPTION AGREEMENT FOR THE PROTECTION OF
OUTSTANDING OPTIONS IN THE EVENT OF SUCH A CORPORATE TRANSACTION.


 


5.                                       ADMINISTRATION OF THE PLAN.


 


A.                                       THE PLAN SHALL BE ADMINISTERED BY THE
COMMITTEE, PROVIDED THAT MEMBERS OF THE COMMITTEE SHALL BE “NON-EMPLOYEE
DIRECTORS” AS CONTEMPLATED BY RULE 16B-3 UNDER THE EXCHANGE ACT OR ANY SUCCESSOR
RULE AND SHALL QUALIFY TO ADMINISTER THE PLAN AS “OUTSIDE DIRECTORS” AS
CONTEMPLATED BY SECTION 162(M) OF THE INTERNAL REVENUE CODE AND THE REGULATIONS
THEREUNDER (“SECTION 162(M)”). THE COMMITTEE MAY DELEGATE ADMINISTRATIVE DUTIES
AND ALL DECISIONS NOT REQUIRED TO BE EXERCISED BY IT UNDER SECTION 162(M),
SECTION 16 OF THE EXCHANGE ACT OR THE RULES OF THE NEW YORK STOCK EXCHANGE TO AN
OFFICER OF THE COMPANY. THE DECISION OF THE COMMITTEE ON ANY MATTER AFFECTING
THE PLAN AND OBLIGATIONS ARISING UNDER THE PLAN OR ANY OPTION GRANTED THEREUNDER
SHALL BE DEEMED FINAL AND BINDING UPON ALL PERSONS, INCLUDING THE COMPANY, ITS
STOCKHOLDERS AND OPTION HOLDERS. NO MEMBER OF THE BOARD OR OF THE COMMITTEE
SHALL BE LIABLE FOR ANY ACTION TAKEN OR DETERMINATION MADE IN GOOD FAITH WITH
RESPECT TO THE PLAN OR ANY OPTION GRANTED UNDER THE PLAN.


 


B.                                      SUBJECT TO THE EXPRESS PROVISIONS OF THE
PLAN, THE COMMITTEE SHALL HAVE AUTHORITY, IN ITS DISCRETION, TO GRANT OPTIONS;
TO INTERPRET THE PLAN; TO PRESCRIBE, AMEND AND RESCIND RULES AND REGULATIONS
RELATING TO THE PLAN; TO DETERMINE THE EXERCISE PRICE OF EACH OPTION TO PURCHASE
COMMON STOCK, THE INDIVIDUALS TO WHOM AND THE TIME OR TIMES AT WHICH OPTIONS
SHALL BE GRANTED, THE NUMBER OF SHARES TO BE SUBJECT TO EACH OPTION, WHEN AN
OPTION MAY BE EXERCISABLE AND THE OTHER TERMS AND PROVISIONS (AND AMENDMENTS
THERETO) OF THE RESPECTIVE OPTION AGREEMENTS (WHICH NEED NOT BE IDENTICAL); TO
DETERMINE WHETHER A PARTICULAR OPTION IS TO BE AN INCENTIVE STOCK OPTION; AND TO
MAKE ALL OTHER DETERMINATIONS DEEMED NECESSARY OR ADVISABLE FOR THE
ADMINISTRATION OF THE PLAN.


 


C.                                       NOTWITHSTANDING ANY OTHER PROVISION OF
THIS PLAN OTHER THAN PARAGRAPH 4, THE COMMITTEE MAY NOT, WITHOUT PRIOR APPROVAL
OF THE COMPANY’S STOCKHOLDERS, SEEK TO EFFECT ANY REPRICING OF ANY PREVIOUSLY
GRANTED OPTION BY: (I) AMENDING OR MODIFYING THE TERMS OF THE OPTION TO LOWER
THE EXERCISE PRICE; (II) CANCELING THE OPTION AND GRANTING REPLACEMENT OPTIONS
HAVING A LOWER EXERCISE PRICE IN EXCHANGE; (III) REPURCHASING THE OPTIONS AND
GRANTING NEW OPTIONS UNDER THIS PLAN; OR (IV) TAKING ANY OTHER ACTION THAT IS
TREATED AS A “REPRICING” UNDER GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.


 


6.                                       FOREIGN NATIONALS AND RESIDENTS OF
CALIFORNIA.


 


A.                                       FOREIGN NATIONALS. WITHOUT AMENDING THE
PLAN, OPTIONS MAY BE GRANTED TO INDIVIDUALS WHO ARE FOREIGN NATIONALS OR ARE
EMPLOYED OR OTHERWISE PERFORMING SERVICES FOR THE COMPANY OR ANY SUBSIDIARY
OUTSIDE THE UNITED STATES OR BOTH, ON SUCH TERMS AND CONDITIONS DIFFERENT FROM
THOSE SPECIFIED IN THE PLAN AS MAY, IN THE

 

6

--------------------------------------------------------------------------------



 


JUDGMENT OF THE COMMITTEE, BE NECESSARY OR DESIRABLE TO FURTHER THE PURPOSES OF
THE PLAN.


 


B.                                      CALIFORNIA RESIDENTS. WITHOUT AMENDING
THE PLAN, AND NOTWITHSTANDING ANY PROVISION OF THE PLAN TO THE CONTRARY, OPTIONS
GRANTED TO INDIVIDUALS WHO ARE RESIDENTS OF THE STATE OF CALIFORNIA MAY CONTAIN
SUCH TERMS AND CONDITIONS AS MAY BE REQUIRED BY APPLICABLE CALIFORNIA STATUTES
GOVERNING STOCK OPTIONS.


 


C.                                       LIMITATIONS. THE COMMITTEE SHALL HAVE
NO AUTHORITY, HOWEVER, TO TAKE ACTION PURSUANT TO PARAGRAPHS 6.A. AND 6.B. OF
THE PLAN: (I) TO RESERVE SHARES OR GRANT OPTIONS IN EXCESS OF THE LIMITATIONS
PROVIDED IN PARAGRAPH 4 OF THE PLAN; (II) TO EFFECT ANY REPRICING IN VIOLATION
OF PARAGRAPH 5.C. OF THE PLAN; (III) TO GRANT OPTIONS HAVING AN EXERCISE PRICE
IN VIOLATION OF PARAGRAPH 3.D. OF THE PLAN; OR (IV) FOR WHICH STOCKHOLDER
APPROVAL WOULD THEN BE REQUIRED PURSUANT TO ANY APPLICABLE LAW, RULE OR
REGULATION, INCLUDING WITHOUT LIMITATION THE RULES AND REGULATIONS OF THE NEW
YORK STOCK EXCHANGE AND THE SECURITIES AND EXCHANGE COMMISSION.


 


7.                                       CHANGE OF CONTROL. IN THE EVENT OF A
CHANGE OF CONTROL OF THE COMPANY AS HEREINAFTER DEFINED, WHETHER OR NOT APPROVED
BY THE BOARD, ALL OPTIONS SHALL FULLY VEST, UNLESS OTHERWISE LIMITED BY THE
COMMITTEE AT THE TIME OF THE OPTION GRANT, AND BE EXERCISABLE IN THEIR ENTIRETY
IMMEDIATELY, AND NOTWITHSTANDING ANY OTHER PROVISIONS OF THE PLAN, SHALL
CONTINUE TO BE EXERCISABLE FOR THREE YEARS FOLLOWING THE CHANGE OF CONTROL, BUT
NOT LATER THAN TEN YEARS AFTER THE DATE OF GRANT.


 


A.                                       DEFINITION. FOR THE PURPOSE OF THIS
PARAGRAPH 7, A “CHANGE OF CONTROL” SHALL MEAN:


 


(I)                                     THE ACQUISITION BY ANY INDIVIDUAL,
ENTITY OR GROUP (WITHIN THE MEANING OF SECTION 13(D)(3) OR 14(D)(2) OF THE
EXCHANGE ACT) (A “PERSON”) OF BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF
RULE 13D-3 UNDER THE EXCHANGE ACT) OF 15% OR MORE OF EITHER (A) THE
THEN-OUTSTANDING SHARES OF COMMON STOCK OF THE COMPANY (THE “OUTSTANDING COMPANY
COMMON STOCK”) OR (B) THE COMBINED VOTING POWER OF THE THEN-OUTSTANDING VOTING
SECURITIES OF THE COMPANY ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS (THE “OUTSTANDING COMPANY VOTING SECURITIES”); PROVIDED, HOWEVER, THAT
FOR PURPOSES OF THIS SUBSECTION (I), THE FOLLOWING ACQUISITIONS SHALL NOT
CONSTITUTE A CHANGE OF CONTROL: (A) ANY ACQUISITION DIRECTLY FROM THE COMPANY,
(B) ANY ACQUISITION BY THE COMPANY, (C) ANY ACQUISITION BY ANY EMPLOYEE BENEFIT
PLAN (OR RELATED TRUST) SPONSORED OR MAINTAINED BY THE COMPANY OR ANY
CORPORATION CONTROLLED BY THE COMPANY, OR (D) ANY ACQUISITION BY ANY CORPORATION
PURSUANT TO A TRANSACTION THAT COMPLIES WITH CLAUSES (A), (B) AND (C) OF
SUBSECTION (III) OF THIS PARAGRAPH 7; OR


 


(II)                                  INDIVIDUALS WHO, AS OF THE DATE HEREOF,
CONSTITUTE THE BOARD OF DIRECTORS OF THE COMPANY (THE “INCUMBENT BOARD”) CEASE
FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD; PROVIDED,
HOWEVER, THAT ANY INDIVIDUAL BECOMING A DIRECTOR SUBSEQUENT TO THE DATE HEREOF
WHOSE ELECTION, OR

 

7

--------------------------------------------------------------------------------



 


NOMINATION FOR ELECTION BY THE COMPANY’S STOCKHOLDERS, WAS APPROVED BY A VOTE OF
AT LEAST A MAJORITY OF THE DIRECTORS THEN COMPRISING THE INCUMBENT BOARD SHALL
BE CONSIDERED AS THOUGH SUCH INDIVIDUAL WERE A MEMBER OF THE INCUMBENT BOARD,
BUT EXCLUDING, FOR THIS PURPOSE, ANY SUCH INDIVIDUAL WHOSE INITIAL ASSUMPTION OF
OFFICE OCCURS AS A RESULT OF AN ACTUAL OR THREATENED ELECTION CONTEST WITH
RESPECT TO THE ELECTION OR REMOVAL OF DIRECTORS OR OTHER ACTUAL OR THREATENED
SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF A PERSON OTHER THAN THE
BOARD; OR


 


(III)                               CONSUMMATION OF A REORGANIZATION, MERGER OR
CONSOLIDATION OF THE COMPANY OR SALE OR OTHER DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY OR THE ACQUISITION BY THE COMPANY
OF ASSETS OR STOCK OF ANOTHER ENTITY (A “BUSINESS COMBINATION”), IN EACH CASE,
UNLESS, FOLLOWING SUCH BUSINESS COMBINATION, (A) ALL OR SUBSTANTIALLY ALL OF THE
INDIVIDUALS AND ENTITIES WHO WERE THE BENEFICIAL OWNERS, RESPECTIVELY, OF THE
OUTSTANDING COMPANY COMMON STOCK AND OUTSTANDING COMPANY VOTING SECURITIES
IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION BENEFICIALLY OWN, DIRECTLY OR
INDIRECTLY, MORE THAN 50% OF, RESPECTIVELY, THE THEN-OUTSTANDING SHARES OF
COMMON STOCK AND THE COMBINED VOTING POWER OF THE THEN-OUTSTANDING VOTING
SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS, AS THE CASE
MAY BE, OF THE CORPORATION RESULTING FROM SUCH BUSINESS COMBINATION (INCLUDING,
WITHOUT LIMITATION, A CORPORATION WHICH AS A RESULT OF SUCH TRANSACTION OWNS THE
COMPANY OR ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS EITHER DIRECTLY OR
THROUGH ONE OR MORE SUBSIDIARIES) IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR
OWNERSHIP, IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION OF THE OUTSTANDING
COMPANY COMMON STOCK AND OUTSTANDING COMPANY VOTING SECURITIES, AS THE CASE MAY
BE, (B) NO PERSON (EXCLUDING ANY CORPORATION RESULTING FROM SUCH BUSINESS
COMBINATION OR ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) OF THE COMPANY OR
SUCH CORPORATION RESULTING FROM SUCH BUSINESS COMBINATION) BENEFICIALLY OWNS,
DIRECTLY OR INDIRECTLY, 15% OR MORE OF, RESPECTIVELY, THE THEN-OUTSTANDING
SHARES OF COMMON STOCK OF THE CORPORATION RESULTING FROM SUCH BUSINESS
COMBINATION, OR THE COMBINED VOTING POWER OF THE THEN-OUTSTANDING VOTING
SECURITIES OF SUCH CORPORATION EXCEPT TO THE EXTENT THAT SUCH OWNERSHIP EXISTED
PRIOR TO THE BUSINESS COMBINATION AND (C) AT LEAST A MAJORITY OF THE MEMBERS OF
THE BOARD OF DIRECTORS OF THE CORPORATION RESULTING FROM SUCH BUSINESS
COMBINATION WERE MEMBERS OF THE INCUMBENT BOARD AT THE TIME OF THE EXECUTION OF
THE INITIAL AGREEMENT, OR OF THE ACTION OF THE BOARD, PROVIDING FOR SUCH
BUSINESS COMBINATION; OR


 


(IV)                              APPROVAL BY THE STOCKHOLDERS OF THE COMPANY OF
A COMPLETE LIQUIDATION OR DISSOLUTION OF THE COMPANY.


 


8.                                       TAX WITHHOLDING. THE COMPANY SHALL HAVE
THE RIGHT TO DEDUCT FROM ANY SETTLEMENT MADE UNDER THE PLAN, INCLUDING THE
EXERCISE OF AN OPTION OR THE SALE OF SHARES OF COMMON STOCK, ANY FEDERAL, STATE
OR LOCAL TAXES OF ANY KIND REQUIRED BY LAW TO BE WITHHELD WITH

 

8

--------------------------------------------------------------------------------



 


RESPECT TO SUCH PAYMENTS OR TO REQUIRE THE OPTION HOLDER TO PAY THE AMOUNT OF
ANY SUCH TAXES OR TO TAKE SUCH OTHER ACTION AS MAY BE NECESSARY IN THE OPINION
OF THE COMPANY TO SATISFY ALL OBLIGATIONS FOR THE PAYMENT OF SUCH TAXES. IF
COMMON STOCK IS WITHHELD OR SURRENDERED TO SATISFY TAX WITHHOLDING, SUCH STOCK
SHALL BE VALUED AT ITS FAIR MARKET VALUE AS OF THE DATE SUCH COMMON STOCK IS
WITHHELD OR SURRENDERED. THE COMPANY MAY ALSO DEDUCT FROM ANY SUCH SETTLEMENT
ANY OTHER AMOUNTS DUE THE COMPANY BY THE OPTION HOLDER.


 


9.                                       GOVERNING LAW. THE PLAN, OPTIONS
GRANTED UNDER THE PLAN AND AGREEMENTS ENTERED INTO UNDER THE PLAN SHALL BE
CONSTRUED, ADMINISTERED AND GOVERNED IN ALL RESPECTS UNDER AND BY THE APPLICABLE
LAWS OF THE STATE OF DELAWARE, EXCLUDING ANY CONFLICTS OR CHOICE OF LAW RULE OR
PRINCIPLE THAT MIGHT OTHERWISE REFER CONSTRUCTION OR INTERPRETATION OF THE PLAN
OR AN AGREEMENT TO THE SUBSTANTIVE LAW OF ANOTHER JURISDICTION.


 


10.                                 PLAN AMENDMENT AND TERMINATION. THE BOARD
MAY AMEND, SUSPEND OR TERMINATE THE PLAN AT ANY TIME, WITH OR WITHOUT ADVANCE
NOTICE TO OPTION HOLDERS; PROVIDED HOWEVER THAT NO AMENDMENT THAT WOULD
(A) INCREASE THE MAXIMUM NUMBER OF SHARES THAT MAY BE SUBJECTED TO OPTIONS OR
(B) INCREASE THE NUMBER OF SHARES THAT MAY BE COVERED BY AN OPTION GRANT TO ANY
PERSON REFERRED TO IN SECTION 162(M) OR (C) MODIFY REQUIREMENTS AS TO
ELIGIBILITY FOR PARTICIPATION IN THE PLAN OR (D) CONSTITUTE A MATERIAL REVISION
TO THE TERMS OF THE PLAN WITHIN THE MEANING OF THE RULES AND REGULATIONS OF THE
NEW YORK STOCK EXCHANGE OR THE SECURITIES AND EXCHANGE COMMISSION OR (E) THAN IS
REQUIRED BY ANY APPLICABLE LAW, RULE OR REGULATION TO BE APPROVED BY THE
STOCKHOLDERS OF THE COMPANY OR (F) MODIFY PARAGRAPH 3.D. OR 5.C. OF THE PLAN
SHALL BE EFFECTIVE UNLESS THE STOCKHOLDERS OF THE COMPANY SHALL HAVE APPROVED
SUCH AMENDMENT IN ACCORDANCE WITH APPLICABLE PROVISIONS OF THE CODE, OTHER LAW,
RULE OR REGULATION. NO AMENDMENT, MODIFICATION OR TERMINATION OF THE PLAN MAY
ADVERSELY AFFECT IN A MATERIAL MANNER ANY RIGHT OF ANY OPTION HOLDER WITH
RESPECT TO ANY OPTION THERETOFORE GRANTED WITHOUT SUCH OPTION HOLDER’S WRITTEN
CONSENT.


 


11.                                 EFFECTIVE DATE AND DURATION OF THE PLAN. THE
PLAN FIRST BECAME EFFECTIVE ON MARCH 29, 2000. ANY AMENDMENT TO THE PLAN SHALL
BE EFFECTIVE ON THE DATE ESTABLISHED BY THE COMMITTEE, SUBJECT TO STOCKHOLDER
APPROVAL, IF REQUIRED. THE PLAN SHALL REMAIN IN EFFECT UNTIL ALL SHARES RESERVED
FOR ISSUANCE PURSUANT TO THE PLAN HAVE BEEN PURCHASED PURSUANT TO OPTIONS
GRANTED UNDER THE PLAN, PROVIDED THAT OPTIONS UNDER THE PLAN MUST BE GRANTED NOT
LATER THAN TEN YEARS AFTER THE EFFECTIVE DATE OF THE PLAN OR ANY FUTURE
AMENDMENT APPROVED BY STOCKHOLDERS.

 

9

--------------------------------------------------------------------------------
